 

Exhibit 10.1

 

SECOND AMENDMENT

TO

EXAMWORKS GROUP, INC.

AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN, AS AMENDED

 

THIS SECOND AMENDMENT TO EXAMWORKS GROUP, INC. AMENDED AND RESTATED 2008 STOCK
INCENTIVE PLAN, AS AMENDED is effective as of May 12, 2015 (this “Amendment”).

 

WHEREAS, ExamWorks Group, Inc. (the “Company”) maintains the ExamWorks Group,
Inc. Amended and Restated 2008 Stock Incentive Plan, as Amended (the “Plan”),
and Section 19 of the Plan permits the board of directors of the Company (the
“Board”) to amend the Plan;

 

WHEREAS, the number of shares of common stock of the Company (“Shares”)
available for issuance under the Plan was previously increased by the Board on
July 12, 2010 and approved by the written consent of a majority of the
stockholders of the Company (the “Stockholders”) on September 15, 2010;

 

WHEREAS, as a result of the stock split effective as of October 12, 2010, the
number of Shares available for issuance under the Plan was increased to
10,282,200;

 

WHEREAS, the number of Shares available for issuance under the Plan was again
increased by the Board on June 9, 2011 and approved by the Stockholders at the
2011 Annual Meeting on August 3, 2011, resulting in 15,282,000 Shares available
for issuance under the Plan;

 

WHEREAS, the Board desires to amend Section 3(a) of the Plan to (1) increase the
number of Shares available for issuance under the Plan to 17,982,200 (2) change
the termination date of the Plan from July 14, 2018 to May 11, 2025 (the date
that is ten years after May 12, 2015), and approved this Amendment on March 20,
2015; and

 

WHEREAS, this Amendment was submitted to the Stockholders for approval and
approved at the 2015 Annual Meeting.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

 

1.

Section 3(a) is hereby amended and restated as follows:

   



   

Subject to Section 13 below, a total of 17,982,200 Shares shall be available for
issuance under the Plan. The Shares deliverable pursuant to Awards shall be
authorized but unissued Shares, or Shares that the Company otherwise holds in
treasury or in trust.

  

 

2.

Section 20 is hereby amended and restated as follows:

   



   

If not sooner terminated by the Board, this Plan shall terminate at the close of
business on May 11, 2025, the date that is ten years after May 12, 2015. No
Awards shall be made under the Plan after its termination.

 

 

3.

The modifications set forth above shall not affect any other provisions of the
Plan.

 